Title: From George Washington to François Barbé de Marbois, 20 June 1784
From: Washington, George
To: Barbé de Marbois, François



Sir
Mount Vernon 20th June 1784

It was with very great pleasure I received from your own pen, an acct of the agreeable, & happy connection you were about to form with Miss Moore.
Though you have given many proofs of your predeliction & attachment to this Country, yet this last may be considered not only as a great & tender one, but as the most pleasing & lasting tie of affection. The accomplishments of the lady, with her connections, cannot fail to make it so.
On this joyous occasion, accept I pray you, the congratulations of Mrs Washington and myself, who cannot fail to participate

in whatever contributes to your felicity & that of your amiable Concort; with whom we both have the happiness of an acquaintance, and to whom & the family, we beg leave to present our Compliments.
With very great esteem & regard and an earnest desire to approve myself worthy of your friendship I have the honor to be Sir Yr Most obedt Hble Servt

Go: Washington

